Case 15-19068        Doc 31     Filed 11/19/18     Entered 11/19/18 13:06:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-19068
         MeShelda Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/30/2015.

         2) The plan was confirmed on 07/24/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/25/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $143,351.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-19068       Doc 31      Filed 11/19/18    Entered 11/19/18 13:06:11                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $16,650.00
         Less amount refunded to debtor                          $30.73

 NET RECEIPTS:                                                                                  $16,619.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,845.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $821.25
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,666.25

 Attorney fees paid and disclosed by debtor:               $1,155.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA           Unsecured         372.00        112.73           112.73           0.00       0.00
 CERASTES LLC                   Unsecured         624.84      3,575.00         3,575.00        208.08        0.00
 ECMC                           Unsecured    174,195.00    206,496.41       206,496.41      12,285.81        0.00
 INTERNAL REVENUE SERVICE       Unsecured      6,314.14       6,314.14         6,314.14        367.50        0.00
 PAYDAY LOAN STORE              Unsecured      1,500.00       1,728.43         1,728.43          91.63       0.00
 PORTFOLIO RECOVERY ASSOC       Secured             0.00          0.00             0.00           0.00       0.00
 SEARS/CBNA                     Unsecured         329.00           NA               NA            0.00       0.00
 UNITED CASH LOANS              Unsecured         968.00           NA               NA            0.00       0.00
 ATG CREDIT/NAPERVILLE RADIOLOG Unsecured          21.00           NA               NA            0.00       0.00
 MBB/DUPAGE VALLEY ANES         Unsecured         165.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured        1,361.00            NA               NA            0.00       0.00
 ONSPOT CAPITAL                 Unsecured      1,050.00            NA               NA            0.00       0.00
 PLAIN GREEN LOANS/THINK FINANC Unsecured      1,593.00            NA               NA            0.00       0.00
 DELBERT SERVICES/CONSU         Unsecured      1,402.00            NA               NA            0.00       0.00
 EDWARDS HEALTH VENTURES        Unsecured          50.00           NA               NA            0.00       0.00
 EDWARDS HOSPITAL               Unsecured         487.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-19068        Doc 31      Filed 11/19/18     Entered 11/19/18 13:06:11              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $218,226.71         $12,953.02              $0.00


 Disbursements:

         Expenses of Administration                             $3,666.25
         Disbursements to Creditors                            $12,953.02

 TOTAL DISBURSEMENTS :                                                                      $16,619.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
